IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,      : No. 381 EAL 2020
                                   :
                  Respondent       :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                   :
                                   :
OTIS WILKERSON,                    :
                                   :
                  Petitioner       :

COMMONWEALTH OF PENNSYLVANIA,      : No. 382 EAL 2020
                                   :
                  Respondent       :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                   :
                                   :
OTIS WILKERSON,                    :
                                   :
                  Petitioner       :

COMMONWEALTH OF PENNSYLVANIA,      : No. 383 EAL 2020
                                   :
                  Respondent       :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                   :
                                   :
OTIS WILKERSON,                    :
                                   :
                  Petitioner       :
                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of February, 2021, the Petition for Allowance of Appeal

is DENIED.




              [381 EAL 2020, 382 EAL 2020 and 383 EAL 2020] - 2